                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CORONE REID, et al.                  :       CIVIL ACTION
                                     :
             v.                      :
                                     :
TEMPLE UNIVERSITY HOSPITAL,          :       NO. 17-2197
INC., et al.

                                MEMORANDUM

Bartle, J.                                       February 14, 2019

           Plaintiffs have sued defendants for race and national

origin discrimination in terminating their employment.

           Defendants now have pending a motion for a protective

order to preclude plaintiffs’ counsel from taking any further

depositions of witnesses in the dining room of his home where he

lives with his wife and at least two children and to compel that

future depositions be taken at a suitable professional location.

Defense counsel has offered the use of her office for this

purpose.   Despite her efforts to resolve the issue, plaintiffs’

counsel has not agreed to schedule the depositions of future

witnesses at a different venue.

           Two depositions noticed by plaintiffs have already

been taken in plaintiffs’ counsel’s dining room.      According to

defense counsel, the attendant conditions were totally

unsatisfactory.      The dining room was open to the kitchen and

living room.      During the two completed depositions it was

possible to hear family members in the house when they were
speaking on the telephone or to each other.   When the sounds

became particularly loud, plaintiffs’ counsel, at the request of

defense counsel or the court reporter, had to intervene to

restore quiet.   The ringing of the telephone with incoming calls

and announcements occurred.   Family members passed through the

dining room and at times interrupted plaintiffs’ counsel about

evening plans or to ask the court reporter and defense counsel

to move their cars.   The movement of people in the adjoining

kitchen was visible, and noises and smells emanated from the

cooking that was taking place.   A dog wandered throughout the

house and came and went through a dog door behind the chair

where the witnesses sat.   Not surprisingly, the examination of

witnesses came to a halt on a number of occasions as a result of

all this extraneous activity.

          Defense counsel also states that there was no private

space for her to confer with witnesses out of earshot of

opposing counsel or the court reporter.   Finally, pet hair in

the house will apparently be a problem for at least one

remaining deponent.

          According to plaintiffs’ counsel, he noticed the

depositions for his home because he “wanted to have access to

his full file in case unanticipated issues arose at the

deposition.”   He characterizes defense counsel’s pending motion

as “based on a few trivial alleged distractions.”   He maintains

                                 -2-
that defense counsel made no complaints at the time of the two

depositions, and he now provides assurances that he will take

preventive measures so that any distractions do not recur.

While admitting that a dog was in the house, he remembers that

one deponent “seemed to enjoy the dog immensely, petting him

with enthusiasm and cooing to him with affection.”    He says

nothing about all the other participants.    If there had been a

problem with the dog, he would have put the dog in the cellar.

He concedes that telephone calls temporarily delayed the

depositions, and in the future he will have his wife close her

office door when on the phone.   He acknowledges that his son was

heard in the kitchen when he came home from school.    Hereafter,

when his children return from school, he will have them retreat

to playrooms in the cellar and stay out of the kitchen.

          We recognize that the party taking the deposition

usually selects the place where the deposition will be

conducted.   Philadelphia Indem. Ins. Co. v. Federal Ins. Co.,

215 F.R.D. 492, 495 (E.D. Pa. 2003).   Nonetheless, this practice

is not without limits.   Rule 26(c)(1) of the Federal Rules of

Civil Procedure provides in relevant part:

          The court may, for good cause, issue an
          order to protect a party or person from
          annoyance . . . or undue burden . . .
          including . . . (B) specifying terms,
          including time and place . . . for . . .
          discovery.


                                 -3-
          In the court’s view, the taking of depositions in the

dining room of the home of plaintiffs’ counsel under the

circumstances gleaned from the undisputed portions of the

declarations of both counsel constitutes annoyance and undue

burden sufficient to establish good cause for the issuance of a

protective order.   It is hard to imagine that anyone could have

easily concentrated on the important business at hand, including

the deponent attracted to the dog.     Further, we do not consider

plaintiffs’ counsel’s potential need for access to his entire

file in the event unanticipated issues arise to justify his

choice of location for the depositions.    Lawyers without

difficulty regularly examine deponents at places away from the

repository of all their files.

          Depositions, absent compelling reasons such as the

illness or incapacity of a witness, should be taken in a

professional setting devoid of domestic or other distractions.

While plaintiffs’ counsel’s dining room is undoubtedly and

rightly a place of commensal conviviality and canine

companionship, it is not an acceptable forum for lawyers to

examine and defend witnesses under oath.    There will be no more

dining-room depositions.

          Accordingly, the court will enter a protective order

to preclude depositions in the home of plaintiffs’ counsel and




                                 -4-
to require future depositions to take place at an appropriate

professional location.




                               -5-
